NOTICE                    2022 IL App (4th) 210627-U
This Order was filed under
                                                                                        FILED
                                             NO. 4-21-0627                           October 13, 2022
Supreme Court Rule 23 and is
                                                                                       Carla Bender
not precedent except in the                                                        4th District Appellate
limited circumstances allowed       IN THE APPELLATE COURT
                                                                                         Court, IL
under Rule 23(e)(1).
                                             OF ILLINOIS

                                         FOURTH DISTRICT


   THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
              Plaintiff-Appellee,                               )      Circuit Court of
              v.                                                )      Sangamon County
   DEMARR M. MEYERS,                                            )      No. 17CF1102
              Defendant-Appellant.                              )
                                                                )      Honorable
                                                                )      Ryan M. Cadagin,
                                                                )      Judge Presiding.



                   JUSTICE HARRIS delivered the judgment of the court.
                   Justices DeArmond and Steigmann concurred in the judgment.

                                                 ORDER
  ¶1       Held: The appellate court affirmed, holding that (1) the trial court did not err in denying
                 defendant’s motion to suppress his confession and (2) defendant did not receive
                 ineffective assistance of trial counsel.

  ¶2               Defendant, Demarr M. Meyers, appeals his convictions for first degree murder,

  armed robbery, and being an armed habitual criminal. Defendant argues the trial court erred in

  denying his motion to suppress his confession. Defendant also argues his trial counsel provided

  ineffective assistance by failing to (1) introduce allegedly exculpatory evidence, (2) perfect

  impeachment of witnesses, (3) challenge allegedly improper business records, and (4) preserve

  the suppression issue for appeal. We affirm.

  ¶3                                       I. BACKGROUND
¶4             Defendant was charged with four counts of first degree murder (720 ILCS 5/9-

1(a)(1), (a)(3) (West 2016)) in that he, or a person for whom he was legally accountable, caused

the death of Eric Robertson by discharging a firearm. One of the four counts was later dismissed.

Defendant was also charged with aggravated discharge of a firearm (id. § 24-1.2(a)(2)),

attempted armed robbery (id. §§ 8-4, 18-2(a)(2)), being an armed habitual criminal (id. § 24-

1.7(a)), and unlawful possession of a weapon by a felon (id. § 24-1.1(a), (e)). The public

defender’s office was appointed to represent defendant. Defendant subsequently filed a motion to

proceed pro se, which the trial court allowed.

¶5                                    A. Motion to Suppress

¶6             Defendant, pro se, filed a motion to suppress his confession pursuant to section

114-11(a) of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/114-11(a) (West

2018)). The motion alleged detectives used “[t]rickery and coercion to compel a forced

confession in violation of the defendants [sic] fifth and sixth (U.S.C.A.) [amendment rights].”

Defendant attached an affidavit to the motion to suppress which stated the detectives had made

promises of leniency during the interview by saying they would talk to the State’s Attorney

about “everything” rather than charging him with something that day, they would “go to bat” for

defendant, and defendant could get “potentially years of [his] life back.”

¶7             The trial court held a hearing on the motion to suppress on May 23, 2019, and

June 12, 2019. Over the course of the hearing, detectives Bryan Henson and Timothy Zajicek

testified about an interview they conducted with defendant on October 19, 2017. They indicated

that, at the time of the interview, defendant was in custody on an unrelated matter and was on

parole for home invasion. He also had a prior conviction for residential burglary. Defendant was

29 years old at the time of the interview. According to the detectives, defendant’s physical




                                                 -2-
condition and mental capacity appeared normal. They provided him with food, water, bathroom

breaks, and cigarettes during the interview.

¶8             The trial court admitted a video recording of defendant’s interview into evidence

and later viewed it. The recording was 5 hours and 18 minutes long, but the interview itself was

approximately 2 hours and 40 minutes in length. At the beginning of the interview, Henson read

defendant his Miranda rights, and defendant indicated he understood. After a 20-minute

discussion of an unrelated incident, Zajicek asked defendant if he had any information about

Robertson’s death, and defendant said he did not. The detectives indicated they believed

defendant was involved in the homicide.

¶9             Defendant continued to deny involvement in Robertson’s death for approximately

90 minutes. During that time, the detectives told defendant that prosecutors and sentencing

courts had discretion, and someone who was honest and took accountability “look[ed] a lot

better” than someone who lied and “denie[d] it.” At one point, Zajicek stated he could not

promise defendant anything, but he believed if he was able to tell the State’s Attorney defendant

had been honest, it would be “taken into consideration.” The detectives repeated several times

that, if defendant gave a statement, he could potentially get “time back on [his] life” or “years of

[his] life back.” At one point, Zajicek told defendant they already knew what happened, but

defendant could put a “human aspect on it.” Zajicek also told defendant twice that he could not

“hurt [himself]” at that point because “what’s done is done.”

¶ 10           At one point, Henson told defendant the detectives were giving him the

“opportunity” to help himself. When defendant asked what he meant, Zajicek explained, “The

opportunity is, when the people that make decisions, they’re going to look at our reports. They’re

going to ask us what was said. Judges, lawyers, prosecutors, cops, even.” Henson stated,




                                                -3-
“Juries.” Zajicek continued: “Parents, teachers, when you’re a kid, yeah. Everyone knows that

people make mistakes. But a lot of how those mistakes are dealt with have to do with how you

act and react. And—and this is about doing the right thing.”

¶ 11           The detectives repeatedly told defendant they wanted to hear his version of events

so they could “go to bat” for him and help him. During one of these instances, Zajicek asked

defendant to let the detectives “have a chance to go to bat for [him],” and defendant replied,

“You at bat ain’t gonna [sic] get me home.” Henson responded, “Get you home sooner.”

¶ 12           At one point, Zajicek told defendant they had already made their case, but they

did not know what was “going through [defendant’s] head” during the incident. Defendant said

that would not change the amount of time in prison he received, and Henson replied, “Oh, yeah,

it will. Remember what we said? Different charges.”

¶ 13           At various points during the interview, defendant appeared to be attempting to

ascertain the extent of the evidence against him. Over the course of the approximately 90

minutes during which defendant denied involvement in the homicide, he asked what he would be

charged with, whether he would be “locked up,” and whether he had been indicated as the

shooter.

¶ 14           After almost two hours of questioning, defendant stated that, on the day of the

incident, Shawntase Day and Marcus Barber came over to his house. They planned to rob a dice

game, and defendant was “made the driver.” Defendant initially said he stayed in the car while

Day and Barber went to rob the dice game, but he later admitted he went to the scene of the

shooting with Day and Barber. They parked Barber’s car in the driveway of a house on Jackson

Street, and Day gave defendant a silver gun. They had a second silver gun and a black gun as

well. The black gun belonged to Day, but defendant saw both Day and Barber hold it. All three




                                               -4-
of them wore masks. They walked over to the house they planned to rob, and “some dude ran

up.” Barber chased him and shot him. Day also fired his gun, but defendant did not fire his gun.

They ran back to the house on Jackson Street and left in the car a minute or two later. Defendant

marked on a map where he, Day, and Barber were at the time of the shooting. Defendant also

drew the route they took back to the car afterward and marked where the car had been parked.

¶ 15           The trial court denied the motion to suppress. The court stated: “Based off the

totality of the circumstances, I—I do not think the Defendant’s will was overcome and I do not

think it was an involuntary statement, and the Motion to Suppress is denied.”

¶ 16                                          B. Trial

¶ 17           On February 6, 2020, attorney Marcus Schantz entered his appearance on behalf

of defendant. The matter proceeded to a bench trial.

¶ 18           At the trial, the State’s evidence showed that, at approximately 11 a.m. on August

12, 2017, Robertson was shot during a dice game in front of a residence at 1703 East Edwards in

Springfield, Illinois (the Edwards Street house), and he later died from the gunshot wound. A

detective recovered from the scene two .45-caliber cartridge casings, which were later

determined to have been fired from the same gun, and one .40-caliber cartridge casing. An

employee at a nursing home near the Edwards Street house testified she heard three to five

gunshots at approximately 11 a.m. on the day of the incident. A few seconds later, she saw two

people wearing black and red running toward Jackson Street.

¶ 19           Quinton Grant and Mark Ballard were among the group of men present at the dice

game at the time of the shooting. Grant testified at trial, and Ballard’s audio recorded interview

with a detective was admitted into evidence. Grant and Ballard indicated that, on the morning of

the incident, an individual approached the dice game and started shooting. Grant only saw one




                                                -5-
shooter, who was wearing a mask and a red hooded sweatshirt. Grant saw the individual shoot

Robertson in the back. Robertson ran, and the shooter chased him while continuing to shoot.

Ballard saw two men with guns. One was tall and wearing a red hooded sweatshirt and a mask.

The second man was short and not wearing a mask.

¶ 20           Shawntase Day testified he had pending charges related to the instant case but had

been granted use immunity for his testimony. Day stated that, on the morning of the incident,

Ballard and Robertson each called him and said they were “shooting dice” at the Edwards Street

house and were losing. Robertson asked Day to rob the dice game so they could get their money

back. Day called Michael Ross because he knew Michael committed robberies. Michael was

unable to participate in the robbery that day because he did not have a ride. Day walked to

defendant’s house and told defendant he had a “lick” for him, which meant a robbery. Barber

then drove up in a black Monte Carlo and said he had just come from the dice game. Day told

defendant and Barber his friends wanted the dice game to be robbed.

¶ 21           Day gave Barber his .40-caliber Glock to use during the robbery. Day, Barber,

and defendant drove in the black Monte Carlo to a house at 1727 East Jackson Street (the

Jackson Street house). They pulled into the driveway, and Day entered the house. Defendant and

Barber stayed outside. A few minutes later, Day heard three or four gunshots. A couple minutes

after that, Barber and defendant, both carrying guns, ran into the Jackson Street house. Defendant

said Barber had been shooting. They left approximately one minute later.

¶ 22           Jannie Freemon testified that she lived next door to the Jackson Street house. At

approximately 11 a.m. on the day of the incident, she heard several gunshots. She looked out the

window and saw two black men wearing dark-colored clothing. They were both wearing hooded

sweatshirts. One was short, and his hood was up. The other was tall, and his hood was down.




                                               -6-
They ran to the Jackson Street house and drove away in a black car. Freemon identified Barber in

a photographic lineup as one of the men.

¶ 23           Michael Ross testified that, on the morning of the incident, he was at the house of

his sister, Jackie Ross. Day called Michael and asked him to participate in a robbery, but Michael

did not participate because he was not “available to get there.” During cross-examination,

defense counsel asked Michael if he remembered calling Jackie from jail after he was arrested in

August 2017, giving her his Facebook password, and asking her to delete a number of Facebook

posts. Michael said he did not remember.

¶ 24           Jackie testified that she picked Michael up at approximately 7 a.m. on the day of

the incident and drove him to her house. He remained there until 4 or 5 p.m. She did not

remember receiving a call from Michael after he was arrested in August 2017. She said Michael

did not give her his Facebook password and ask her to delete any posts.

¶ 25           Jerome Henderson testified Day called him on the day of the incident and asked if

the door was unlocked at the Jackson Street house. Day indicated he wanted to rob someone.

¶ 26           Ambrosia Renicks, defendant’s half-sister, testified defendant told her on the

morning of the incident that he, Day, and an individual she later learned was named Marcus were

planning to rob a dice game. Robertson called Renicks that morning, and she warned him

someone was going to rob the dice game.

¶ 27           Zajicek testified he was the lead detective in the investigation of Robertson’s

homicide. Zajicek eventually identified defendant, Barber, and Day as possible suspects. He

determined defendant was five feet, four inches tall, Barber was approximately six feet tall, and

Day was six feet tall. Zajicek interviewed defendant during his investigation. A redacted

recording of the interview, which included the portion of the interview during which defendant




                                               -7-
discussed his participation in the incident, was admitted into evidence. The map defendant

marked during the interview was also admitted.

¶ 28           Zajicek testified he obtained cellular phone records for phones belonging to Day

and Robertson. The records were admitted into evidence without objection. According to

Zajicek, the records showed that, on the morning of the incident, Day’s phone had been in

contact twice with a phone Zajicek believed was owned by Michael Ross and once with a phone

owned by Henderson. Robertson’s phone records showed that there were outbound calls to

Renicks’s phone at 10:47 a.m. and 10:48 a.m. on the morning of the incident.

¶ 29           Zajicek also reviewed security video footage from a nearby Western Union from

the day of the incident, which showed “[l]ots of vehicle and pedestrian traffic in the area.” The

video showed two individuals riding bicycles, and one of them was wearing a red shirt.

¶ 30           On cross-examination, defense counsel asked Zajicek if he had reviewed

recordings of phone calls made by Michael Ross after he was arrested in August 2017. Zajicek

said he had listened to these recordings. In one of the recordings, Michael called Jackie, gave her

his Facebook password and “told her to delete his Facebook.” Defense counsel asked if Michael

subsequently called Day and told him to make sure Jackie did what he told her to do. Zajicek

replied, “I recall something to that effect, yes.”

¶ 31           The trial court admitted into evidence certified copies of defendant’s prior

convictions for residential burglary and home invasion. The State then rested.

¶ 32           Defense counsel called Detective Michael Flynn as a witness. Flynn testified he

spoke with Judy Bell in connection with the instant case. Bell lived near the Edwards Street

house and was in her backyard at the time of the shooting. She heard gunshots and saw several

individuals run from the Edwards Street house. A black male wearing a red shirt ran to the east,




                                                 -8-
and a couple other black males headed west. A few minutes later, she saw a man on a bicycle

who was wearing a red shirt. The bicyclist looked similar to the man Bell had seen run from the

Edwards Street house.

¶ 33           Flynn stated he reviewed security camera footage from the Western Union near

the Edwards Street house, and the video was played in court. At 11:15 a.m. on the day of the

incident, the footage showed a black male on a bicycle who was wearing a red or pink shirt. The

parties had stipulated to the foundation for the Western Union video, but neither party moved to

admit it into evidence.

¶ 34           During closing argument, defense counsel argued Jackie Ross “perjured herself”

when she denied a phone call took place where Michael instructed her to “delete his Facebook.”

¶ 35           The trial court found defendant guilty of three counts of first degree murder and

further found, with respect to each of the three counts, defendant had personally discharged a

firearm. The court also found defendant guilty of aggravated discharge of a firearm, attempted

armed robbery, being an armed habitual criminal, and unlawful possession of a weapon by a

felon.

¶ 36           Defendant filed a posttrial motion requesting that the court vacate his convictions

and order a new trial. The trial court denied the motion but found that aggravated discharge of a

firearm, unlawful possession of a weapon by a felon, and two counts of first degree murder

merged for purposes of sentencing pursuant to the one-act, one-crime doctrine. The court

imposed consecutive sentences of 45 years’ imprisonment for first degree murder, 4 years’

imprisonment for attempted armed robbery, and 6 years’ imprisonment for being an armed

habitual criminal. This appeal followed.

¶ 37                                       II. ANALYSIS




                                               -9-
¶ 38           On appeal, defendant argues the trial court erred in denying his motion to

suppress his confession. Defendant also argues his trial counsel provided ineffective assistance in

that counsel (1) failed to introduce allegedly exculpatory evidence, (2) failed to perfect

impeachment of witnesses, (3) failed to challenge allegedly improper business records, and

(4) failed to preserve the suppression issue for appeal. We address each argument in turn.

¶ 39                                  A. Motion to Suppress

¶ 40           Defendant argues the trial court erred by denying his motion to suppress his

confession. Defendant contends his confession was involuntary because his will was overborne

by the detectives’ promises of leniency. Specifically, defendant argues the detectives said they

would “go to bat” for him if he gave a statement; giving a statement could not “hurt;” making a

statement could result in him getting “years of his life back;” the State’s Attorney, judge, and

jury would look on him more favorably if he gave a statement; and they would be “more

inclined” to talk to the State’s Attorney rather than charging him that day since he was talking to

them. Defendant notes he was interrogated for approximately two hours before giving his

statement.

¶ 41           Initially, defendant acknowledges he forfeited this issue by failing to raise it in a

posttrial motion. However, he contends we should review it under the constitutional issue

exception to the forfeiture rule because he moved to suppress his confession on the basis that it

was obtained in violation of his fifth amendment rights. The State concedes the constitutional

issue exception applies in this case. Our supreme court has held that “constitutional issues that

were properly raised at trial and may be raised later in a postconviction petition” are not subject

to forfeiture for failing to file a posttrial motion. People v. Cregan, 2014 IL 113600, ¶ 16.




                                               - 10 -
¶ 42            Here, defendant’s motion to suppress stated that his confession was obtained “in

violation of [his] fifth and sixth (U.S.C.A.),” which we construe as alleging that his confession

was obtained in violation of his rights under the fifth and sixth amendments to the United States

Constitution (U.S. Const., amends. V, VI). Accordingly, we accept the State’s concession, and

we proceed to consider defendant’s suppression claim under the constitutional issue exception.

¶ 43            “Where the defendant challenges the admissibility of an inculpatory statement by

filing a motion to suppress, the State bears the burden of proving, by a preponderance of the

evidence, that the statement was voluntary.” People v. Salamon, 2022 IL 125722, ¶ 84. On

review, we will reverse the trial court’s factual findings only if they are against the manifest

weight of the evidence. Id. ¶ 75. However, “the ultimate legal determination as to whether

suppression is warranted is reviewed de novo.” Id.

¶ 44            “The rule prohibiting the admission of an involuntary confession is rooted in the

self-incrimination clause of the fifth amendment [citation] and the due process clause of the

fourteenth amendment.” Id. ¶ 76. “To ascertain the admissibility of a confession under either

amendment, courts consider whether the defendant’s confession was voluntary and will exclude

a confession that is involuntary.” Id. “[T]he test of voluntariness is whether the defendant made

the statement freely, voluntarily, and without compulsion or inducement of any sort, or whether

the defendant’s will was overcome at the time he or she confessed.” People v. Gilliam, 172 Ill.

2d 484, 500 (1996). “The voluntariness of a confession depends on the totality of the

circumstances of the particular case, and no single factor is dispositive.” Salamon, 2022 IL

125722, ¶ 81.

                “The relevant factors include the defendant’s age, intelligence, background,

                experience, mental capacity, education, and physical condition at the time of




                                                - 11 -
               questioning. [Citation.] In addition, courts consider the legality and duration of

               the detention, the duration of the questioning, the provision of Miranda warnings,

               and any physical or mental abuse by police, including the existence of threats or

               promises.” Id.

¶ 45           “Confessions induced by promises or suggestions of leniency have been held

involuntary.” People v. Veal, 149 Ill. App. 3d 619, 623 (1986). In order to constitute a promise of

leniency, an officer’s statement “ ‘must be coupled with a suggestion of a specific benefit that

will follow if [the] defendant confesses.’ ” People v. Henslick, 2022 IL App (4th) 200481, ¶ 37

(quoting People v. Johnson, 285 Ill. App. 3d 802, 808 (1996)). There is no “promise of leniency”

if the benefit the defendant will purportedly reap from confessing is left open-ended. Id.

“Advising a defendant that, judicially or otherwise, telling the truth would be the most beneficial

course of action is not a promise of leniency in return for a confession.” Id. ¶ 38. See also People

v. Hartgraves, 31 Ill. 2d 375, 381 (1964) (holding that a police officer telling the defendant “ ‘[i]t

would go easier for him in court if he made a statement’ ” was not a promise of leniency and did

not render the defendant’s confession involuntary); Johnson, 285 Ill. App. 3d at 809 (holding

that a police officer telling the defendant that, if he made a statement, the judge would see he

cooperated and “ ‘might take it into consideration’ ” was not a promise of a specific benefit).

¶ 46           “[E]ven where promises or suggestions of leniency have been made, the

confession is not necessarily inadmissible.” Veal, 149 Ill. App. 3d at 623; People v. Robinson,

286 Ill. App. 3d 903, 906 (1997). Rather, “[t]he ultimate question is whether, considering the

totality of the attendant circumstances, defendant’s will was overcome at the time he confessed.”

Veal, 149 Ill. App. 3d at 623.




                                                - 12 -
¶ 47           In the instant case, many of the detectives’ statements to defendant were “mere

suggestion[s] of the advisability of making a statement.” Hartgraves, 31 Ill. 2d at 381. For

example, Zajicek said he could not promise defendant anything, but he believed if he was able to

tell the State’s Attorney that defendant was honest about everything, it would “be taken into

consideration.” Similarly, Zajicek told defendant that someone who was honest and took

accountability “look[ed] a lot better” to prosecutors and sentencing courts than someone who

lied and “denie[d] it.” The detectives also vaguely indicated that people like judges, lawyers,

prosecutors, police officers, juries, parents, and teachers “dealt with” mistakes based on “how

you act and react.” Such comments could possibly be interpreted as an invitation for defendant to

accept responsibility for his actions. However, we cannot say they constituted promises of

leniency as argued by defendant.

¶ 48           We also find the officer’s statements that defendant giving his version of events

could not hurt was not a promise of leniency. The detectives indicated that giving a statement

could not “hurt” because “what’s done is done.” They told defendant they already had evidence

he was involved in the offense and giving a statement would help by showing the “human

aspect” of what happened. Viewed in context, the detectives’ comments were mere suggestions

of the advisability of making a statement.

¶ 49           Additionally, defendant contends the officers promised him a specific benefit

when they said they would talk to the prosecutor instead of charging him immediately since he

was cooperating with them. The recording reflects that, early in the interview, Zajicek told

defendant he would be “more inclined” to talk to the prosecutor rather than charging him with

something that day since defendant was talking to the officers. However, before defendant gave a

statement concerning the homicide, Zajicek clarified that defendant would not be charged with




                                               - 13 -
anything related to the homicide that day and that charging decisions would be made the next

day. Accordingly, the possibility of delayed charging could not have induced defendant’s

confession.

¶ 50           During the interview, the detectives told defendant on multiple occasions that they

wanted to hear his version of events so they could “go to bat” for him. During all but one of

these instances, the detectives vaguely indicated they would “go to bat” for defendant when they

talked to the State’s Attorney without suggesting any specific benefit that defendant might

receive from this advocacy. This left the benefit defendant might reap from giving a statement

open-ended, and, accordingly, these statements did not constitute promises of leniency. See

Henslick, 2022 IL App (4th) 200481, ¶ 37.

¶ 51           However, on one occasion when Zajicek indicated he wanted to “go to bat” for

defendant, defendant stated that Zajicek “at bat” would not “get [him] home.” To this, Henson

replied, “Get you home sooner.” This suggested defendant would receive the benefit of

potentially serving less time in prison if the detectives went “to bat” for him, and, consequently,

it arguably constituted a specific promise or suggestion of leniency. The detectives also

suggested a specific benefit in exchange for defendant’s statement when they said defendant

could receive less time in prison due to “[d]ifferent charges” if he told them what was “going

through [his] head” during the incident.

¶ 52           Despite these suggestions of specific benefits, we find, considering the totality of

the circumstances, defendant’s will was not overcome at the time he confessed. At the time of

the interview, defendant was 29 years old. He had extensive prior experience with the criminal

process, as he was on parole for home invasion and had a prior conviction for residential

burglary. Henson and Zajicek testified defendant appeared to have a normal mental capacity and




                                               - 14 -
to be in a normal physical condition. Defendant was provided with food, water, bathroom breaks,

and cigarettes during the interview. The interview was not particularly long, as it lasted under

three hours. Henson gave defendant Miranda warnings at the outset of the interview. Throughout

the interview, defendant appeared to be trying to ascertain what evidence the detectives had

against him and weighing whether it would be beneficial to him if he gave a statement,

ultimately concluding it would. Also, viewing the detectives’ comments in their totality, we find

the detectives clearly conveyed that they could not promise defendant lesser charges and that this

decision was ultimately made by the prosecutor. Under these circumstances, the State met its

burden of showing by a preponderance of the evidence that defendant’s statement was voluntary.

¶ 53           In reaching our holding, we note that defendant relies heavily on the decision in

People v. Ruegger, 32 Ill. App. 3d 765 (1975) in support of his argument that his confession was

involuntary. In Ruegger, the defendant was interviewed for 20 minutes by two officers, one of

whom was his uncle, and he confessed to several burglaries. Id. at 767. He filed a motion to

suppress his confession. Id. At the suppression hearing, the defendant testified one of the officers

told defendant that he had gotten probation for one of defendant’s friends. Id. The defendant said

the officer told him he could not promise anything, but if the defendant would “ ‘keep [his] nose

clean,’ ” the officer would “ ‘go to bat’ ” for him. Id. The defendant also testified the officers

“showed him the statute book designating the penalties for various offenses and told him that if

he confessed to everything he would be charged with only some of the offenses.” Id. at 767-68.

The defendant stated the officers also told him they would help him get released on a

recognizance bond. Id. at 768. The defendant testified he confessed because the officers offered

to help him. Id. The officers disputed the defendant’s version of the interview. Id.




                                                - 15 -
¶ 54           The trial court in Ruegger granted the defendant’s motion to suppress, and the

State appealed. Id. The appellate court held the trial court’s determination that the State had not

met its burden of showing defendant’s confession was voluntary was not against the manifest

weight of the evidence. Id. at 771. In reaching its holding, the Ruegger court considered the

totality of the circumstances of the confession, including that the defendant was an 18-year-old

high school student, the defendant was “familiar with the criminal process,” the defendant had

twice indicated he did not wish to answer any questions before he confessed, and there was no

lengthy interrogation or indication of physical coercion. Id. at 770-71. The Ruegger court found

that none of these factors “appear[ed] decisive” and stated the issue was “whether the evidence,

considered in the light most favorable to the defendant, indicate[d] that the police officers did not

merely suggest that it would be advisable for defendant to tell the truth but persuaded him that if

he made a statement he would be treated more leniently.” Id. at 771. The court stated:

               “Although it is undisputed that the police officers made no definite promises to

               defendant, defendant’s version of the conversation was that the police officers

               conveyed to him the impression that they would ‘go to bat’ for him on such

               matters as a recognizance bond and probation if he confessed to everything. In

               addition, the unusual factor that defendant was interrogated by a relative may

               have added an element of subtle compulsion to confess.” Id.

¶ 55           We find Ruegger to be distinguishable from the instant case. First, the procedural

posture in Ruegger differs from the instant case. In Ruegger, the State appealed the trial court’s

order granting the defendant’s suppression motion, arguing the decision was against the manifest

weight of the evidence. Id. at 770-71. As a result, the Ruegger court viewed the suppression

evidence in the light most favorable to the defendant. Id. at 771. Here, however, the opposite




                                               - 16 -
situation exists where defendant is appealing the denial of his suppression motion. Thus, unlike

in Ruegger, defendant here must overcome the highly deferential manifest weight standard as to

the trial court’s factual findings.

¶ 56            Ruegger is also factually distinguishable from the instant case. Unlike in Ruegger,

where the defendant was an 18-year-old high school student, defendant was 29 years old at the

time of his interview. The record indicates that, prior to the interview, defendant had obtained his

GED. While the teenage defendant in Ruegger had some unspecified “familiar[ity] with the

criminal process” (id. at 770), defendant in the instant case had previously been convicted of two

felonies and had served time in prison. Also, unlike in Ruegger, the law enforcement officer who

questioned defendant was not a family member. Additionally, unlike in Ruegger, defendant in

the instant case never stated he did not wish to answer any questions.

¶ 57            Also, in Ruegger, the officers’ statements that they would “go to bat” for the

defendant were tied to specific benefits he would reap from their assistance, including a possible

sentence of probation and a recognizance bond. In the instant case, with the exception of the one

occasion where Henson indicated defendant could receive less time in prison if the officers went

“to bat” for him, the benefit defendant would receive from the officers going “to bat” for him

was left open-ended.

¶ 58            Due to the foregoing differences in the facts and procedural postures between the

instant case and Ruegger, we find the holding in Ruegger does not mandate a finding that

defendant’s statement was involuntary.

¶ 59                             B. Ineffective Assistance of Counsel

¶ 60            Defendant argues he received ineffective assistance of trial counsel in that counsel

failed to (1) move to admit a video during the trial due to inadvertence, (2) perfect the




                                                - 17 -
impeachment of Michael and Jackie Ross, (3) challenge “facially false business records” offered

by the State, and (4) preserve the allegedly erroneous denial of his motion to suppress in a

posttrial motion. Defendant contends each of these errors constituted deficient performance, and,

considered either individually or cumulatively, the errors prejudiced him.

¶ 61           Claims of ineffective assistance counsel are governed by the standard originally

set forth in Strickland v. Washington, 466 U.S. 668 (1984). See People v. Albanese, 104 Ill. 2d

504, 526-27 (1984). “To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate that counsel’s performance was deficient and that the deficient performance

prejudiced the defendant.” People v. Domagala, 2013 IL 113688, ¶ 36. That is, “a defendant

must show that counsel’s performance was objectively unreasonable under prevailing

professional norms and that there is a ‘reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’ ” Id. (quoting

Strickland, 466 U.S. at 694).

¶ 62                            1. Failure to Admit Video Recording

¶ 63           First, defendant argues that his trial counsel was ineffective for failing to move to

admit the Western Union security camera footage. This video recording does not appear in the

record on appeal, but Zajicek and Flynn testified it showed a man wearing a red or pink shirt and

a backpack riding on a bicycle at 11:15 a.m. on the morning of the incident. Defendant contends

counsel’s failure to introduce the video into evidence was due to inadvertence rather than trial

strategy. Defendant notes the parties stipulated to the foundation of the recording, and defense

counsel appeared surprised during closing argument to learn the video was never admitted.

Defendant argues that he was prejudiced by his counsel’s failure to move to admit the video into

evidence because, without the video, there was no substantive evidence that a third individual




                                               - 18 -
participated in the robbery who could have discharged one of the firearms rather than defendant.

Defendant notes eyewitnesses reported the shooter was wearing red, but Freemon testified the

men who ran to the Jackson Street house after the shooting wore dark-colored clothing.

¶ 64           Even if we were to accept defendant’s argument that defense counsel performed

deficiently in failing to move to admit the video recording, defendant has not shown there is a

reasonable probability that the result of the proceeding would have been different. As mentioned,

the recording does not appear in the record, but according to Zajicek’s and Flynn’s testimony, it

showed multiple people walking through a busy intersection. One of the individuals depicted was

a black male wearing a red or pink shirt riding a bicycle. The video does not establish a third

individual participated in the robbery. Based on the record before us, the video would have

shown, at most, that a black male wearing a red or pink shirt was present in a busy intersection

near the scene of the shooting shortly after the shooting occurred. Thus, defendant has failed to

establish the prejudice prong of Strickland.

¶ 65                            2. Failure to Perfect Impeachment

¶ 66           Defendant also argues his trial counsel provided ineffective assistance where he

failed to perfect his impeachment of Michael and Jackie Ross. He argues counsel should have

introduced recordings of Michael’s jail call to Jackie asking her to delete his Facebook and his

call to Day asking him to make sure she did so. Defendant argues Zajicek’s testimony

concerning these calls was admitted only to show the course of the investigation and not as

substantive evidence and, accordingly, counsel failed to perfect his impeachment of Michael and

Jackie with extrinsic evidence. Defendant argues he was prejudiced by this because Michael’s

credibility was not impeached and his “alibi and denials of subsequent attempts to cover up his

involvement in the crime went unchallenged by substantive evidence.”




                                               - 19 -
¶ 67           After reviewing the record, we disagree with defendant’s argument that defense

counsel failed to perfect his impeachment of Michael and Jackie with extrinsic evidence.

Zajicek’s testimony concerning these calls was extrinsic evidence which perfected the

impeachment. See People v. Guerrero, 2021 IL App (2d) 190364, ¶ 45 (“To complete the

impeachment when the witness denies making the statement, the impeaching party offers

extrinsic evidence showing the witness made the statement.”). While some of Zajicek’s

testimony concerning out-of-court statements of third parties was admitted only to show its

effect on the course of the investigation, there is no indication in the record that Zajicek’s

testimony about the jail calls was admitted for this limited purpose. The State did not object

either when Zajicek testified concerning the jail calls or during closing argument when defense

counsel argued that Jackie’s credibility had been impeached through Zajicek’s testimony. There

is no indication in the record that the trial court did not consider Zajicek’s testimony about the

calls as impeachment evidence.

¶ 68           We also note that, contrary to defendant’s assertions in his brief, impeachment

evidence is not substantive evidence and is only admissible to undermine the credibility of the

witness. See People v. Lewis, 2017 IL App (4th) 150124, ¶ 35 (“When a witness is impeached

with statements made by him out of court, those statements may not be considered for their

truth—that is, they do not constitute substantive evidence. The fact that the witness made

different, contradictory statements should be used only to undermine the credibility of the

witness.”). Thus, even if the recorded phone calls had been introduced to impeach the credibility

of Michael and Jackie, they would not have been substantive evidence (i.e., admitted for their

truth).

¶ 69                3. Failure to Challenge Foundation for Telephone Records




                                                - 20 -
¶ 70            Defendant argues his counsel was ineffective for failing to object to the admission

of cellular phone records for phone numbers purportedly belonging to Robertson and Day. He

contends these records were not self-authenticating documents pursuant to Illinois Rule of

Evidence 902(11) (eff. Sept. 28, 2018) because the accompanying certifications were not signed

by the persons purported to be the records’ custodians. The State concedes that the records were

not properly authenticated and, accordingly, were not admissible. The State contends, however,

that defendant was not prejudiced by admission of the records.

¶ 71            Even if we were to find counsel performed deficiently in failing to object to the

admission of the cellular phone records, defendant has not shown he was prejudiced by the

admission of the records. The records showed only that, on the morning of the incident, (1) there

were calls between Day’s phone and Michael Ross’s phone, (2) there was a call between Day’s

phone and Henderson’s phone, and (3) a call was made to Renicks’s phone from Robertson’s

phone. This evidence was cumulative, as Day, Henderson, and Renicks testified that these calls

occurred. While the cellular phone records supported the credibility of this testimony, a

reasonable probability does not exist that the result of the trial would have been different if the

records had not been admitted.

¶ 72            4. Failure to Preserve Claim of Error Relating to Denial of Motion to Suppress

¶ 73            Defendant contends that his trial counsel provided ineffective assistance by failing

to ask the trial court to revisit its ruling on the motion to suppress both at trial and in a posttrial

motion. However, we find that defendant was not prejudiced by this alleged error. The issue was

not ultimately forfeited on appeal, as we have reviewed it herein under the constitutional issue

exception. Supra ¶ 42. Also, for the same reasons we found the trial court did not err in denying

the motion to suppress, a reasonable probability does not exist that the confession would have




                                                 - 21 -
been suppressed or that a new trial would have been ordered if counsel had raised the

suppression issue again at trial and in a posttrial motion. Supra ¶¶ 47-52.

¶ 74                                    5. Cumulative Error

¶ 75           Defendant argues that even if each of the foregoing alleged instances of

ineffective assistance of counsel were not prejudicial when considered individually, a reasonable

probability exists that the cumulative effect of all these errors would have changed the outcome

of trial. “[W]hile individual trial errors may not require a reversal, those same errors considered

together may have the cumulative effect of denying defendant a fair trial.” People v. Speight, 153

Ill. 2d 365, 376 (1992). See also People v. Vera, 277 Ill. App. 3d 130, 141 (1995) (holding that,

although any one error of counsel may not have satisfied the Strickland test, the error

cumulatively rendered the result of the proceedings unreliable under the Strickland standard).

¶ 76           We hold that, even considered cumulatively, defendant was not prejudiced by the

four alleged instances of ineffective assistance of trial counsel. Trial counsel did not perform

deficiently in impeaching Michael and Jackie regarding the jail phone calls, as he properly

introduced extrinsic evidence of the contents of the calls. We have found that it is not reasonably

probable that defendant’s confession would have been suppressed if counsel raised the issue

again during trial or posttrial proceedings, and we have considered and rejected defendant’s

argument on appeal that his motion to suppress was improperly denied.

¶ 77           The remaining alleged instances of ineffective assistance of counsel concerned

counsel’s failure to offer the Western Union security camera footage and to object to the cellular

phone records. Even if the Western Union video had been admitted and the cellular phone

records had been excluded, a reasonable probability does not exist that the result of the trial

would have been different. As we previously discussed, the Western Union video footage was




                                               - 22 -
relatively insignificant evidence and the cellular phone records were cumulative of other

evidence presented at the trial.

¶ 78                                   III. CONCLUSION

¶ 79           For the reasons stated, we affirm the trial court’s judgment.

¶ 80           Affirmed.




                                              - 23 -